461 F.2d 1262
80 L.R.R.M. (BNA) 3296, 4 Empl. Prac. Dec. P 7917,68 Lab.Cas.  P 12,892
James HODGSON, Secretary of Labor, United States Department of Laborv.LOCAL 1291, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION (ILA), Appellant.
No. 72-1134.
United States Court of Appeals,Third Circuit.
Argued June 22, 1972.Decided July 20, 1972.

Abraham E. Freedman, Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
Alan S. Rosenthal, Robert S. Greenspan, Department of Justice, Washington, D. C., for appellee.
Before SEITZ, Chief Judge, and JAMES ROSEN and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of the district court invalidating a by-law of the defendant Union and ordering a new election.  We are in accord with the decision of the district court substantially for the reasons given in that court's opinion.  See Shultz v. Local 1291, 338 F. Supp. 1204 (E.D.Pa.1972).


2
Subsequent to its judgment ordering an election, and after this appeal was filed, the district court granted a continuance of a civil contempt proceeding instituted by the Secretary based on the alleged refusal of the Union to cooperate in the holding of the election.  Thereafter, the Secretary filed a motion in this appeal to vacate the district court's order of June 9, 1972, granting the continuance.  In view of our affirmance on the merits, rather than act on the motion, we expect the district court promptly to vacate its continuance order.


3
The judgment of the district court will be affirmed.